FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 November 30, 2010 Filed Via EDGAR (CIK #0000757010) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Tax-Free Trust ("Registrant") File Nos. 002-94222 and 811-04149 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 43 to the Registrant's Registration Statement on Form N-1A (the "Amendment"), which is being filed under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended. The filing has been made in order to add an additional class of shares, Advisor Class, to the following series of the Registrant: Franklin Federal Limited-Term Tax-Free Fund. Pursuant to Rule 485(a) under the 1933 Act, the Amendment will become effective on February 1, 2011. Please direct any comments or questions regarding this filing to Kristin Ives, Esq., at (215)564-8037. Sincerely yours, FRANKLIN TAX-FREE TRUST /s/DAVID P. GOSS David P. Goss Vice President DPG:rs Attachments
